department of the treasury internal_revenue_service washington d c o f f ic e o f c h ie f c o u n s e l date number release date cc tege eoeg et1 tl-n-6545-99 uilc internal_revenue_service national_office field_service_advice memorandum for area_counsel cc sb from chief employment_tax branch tax exempt and government entities cc tege eoeg et1 subject employment_taxes - taxable_year this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 of the internal_revenue_code the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice area taxable_year tl-n-6545-99 legend taxpayer area x y year a issue whether the arrangement taxpayer established to reimburse certain expenses of its employee drivers qualifies as an accountable_plan under sec_62 of the internal_revenue_code during year a conclusion the arrangement taxpayer established to reimburse certain expenses of its employee drivers does not qualify as an accountable_plan under sec_62 of the internal_revenue_code during year a facts taxpayer is a company in the business of providing messenger and delivery service in area x taxpayer used drivers to provide these courier services to its clients in year a the drivers owned the vehicles that they used when performing their duties for taxpayer these drivers were all classified by taxpayer as employees the drivers all had scheduled daily routes each driver proceeded to a set location each day and picked up packages to be delivered elsewhere on the driver’s scheduled daily route each driver could also make additional pickups and deliveries which were not on the driver’s scheduled route these deliveries were called on demand deliveries the on demand deliveries were deliveries made per requests made by clients to the taxpayer which were communicated to the driver during his route deliveries a driver could sometimes combine or double up deliveries for different clients on the same route tl-n-6545-99 taxpayer maintained for at least one driver the contained daily summaries of the number of packages delivered locations of picked up and delivered packages the times packages were delivered on the driver’s scheduled delivery route and type of the deliveries no mileage was recorded on these sheets the also recorded deliveries that are telephoned in during the day and were then routed to the driver during his scheduled delivery route the delivery information was added to the bottom of the taxpayer also maintained on many if not all of its drivers the listed client names locations of delivered packages and type of deliveries these also contained information on the amount charged to each client and the commission earned by the driver on each delivery the did not provide information on the number or weight of packages delivered no mileage was reported on these documents were also kept by the taxpayer these forms showed pickup and delivery locations pieces delivered client signatures and times charges made by taxpayer to customers for deliveries were based upon a rate chart that listed prices under the following categories standard priority and the price for distances up to miles was calculated by multiplying the miles traveled times plus dollar_figure for distances greater than miles the cost per mile was raised to dollar_figure the price was equal to of the price and was not available for distances over miles the standard price was equal to of the price and was not available for deliveries over miles the priority price was equal to times the price the charge for was set at dollar_figure additional charges were also made based on the weight of packages for long distance deliveries the total amount charged a customer by taxpayer for any one job was called a tag rate if a driver doubled up deliveries each client was still charged for the full tag rate taxpayer had one driver who made deliveries in the area the remainder of taxpayer’s drivers were based in and only made deliveries in that area pursuant to service requests for documentation taxpayer provided on the deliveries made by the driver who made deliveries in the area and on the deliveries made by nine other based drivers were only kept on deliveries made by based drivers tl-n-6545-99 the mileage figures used by the taxpayer to calculate tag rates charged to clients was roughly based upon the mileage distance between pickup and delivery locations the mileage figure for any delivery was estimated by taxpayer using a zone system the entire delivery area was divided into zones and the mileage distance from the center of a pickup zone to the center of the delivery zone was used as the mileage figure by the taxpayer to calculate a tag rate for any delivery income was earned by drivers on a commission basis commission rates varied on a driver by driver basis generally a driver was paid of the tag rate for each package delivered as a commission the commissions earned by a driver were set out in were made on a weekly basis these reports showed a driver’s name and employee number a code representing each delivery made by the driver the type of delivery the amount that the client was charged for each delivery the driver’s commission rate and the driver’s actual commission on each delivery generally the total commission earned by and paid to a driver was allocated to wages and to equipment rental taxpayer acquired company y prior to year a the employee handbook of y was in effect for taxpayer during year a the handbook stated that employees were to be paid on a commission basis and that this amount was to be allocated to wages and to equipment rental the handbook also stated that employees did not have to provide mileage logs to their employer but should keep logs for their individual income_tax returns lease agreements were also executed between the taxpayer and each driver which provided that of each driver’s commission was for the lease of that driver’s vehicle taxpayer had no formal written accountable_plan nor did it have any formal written plan addressing reimbursement of the driver expenses no specific mileage expense records were kept by the drivers nor were mileage records provided to taxpayer by the drivers prior to the drivers receiving payments for deliveries made instead taxpayer relies upon reconstructed mileage records based upon the employee routes as sufficient evidence of an accountable_plan specifically taxpayer used its and to reconstruct its mileage records after the end of year a taxpayer issued a form_w-2 to each driver for the amount of the commissions generally that taxpayer paid to that driver as wages and a form_1099 for the remaining amount of the commissions the mileage figures were only one of several factors used by the taxpayer to calculate tag rates tl-n-6545-99 taxpayer did not treat the amounts reported on the form_1099 as wages subject_to employment_taxes taxpayer contends that the form_1099 amounts represented rental of each driver’s vehicle or a reimbursement of mileage expenses law and analysis sec_62 employee reimbursement or other expense allowance arrangements are governed by sec_62 of the internal_revenue_code the code sec_62 generally defines adjusted_gross_income as gross_income minus certain above- the-line deductions sec_62 allows an employee an above-the-line deduction for expenses paid_by the employee in connection with his or her performance of services as an employee under a reimbursement or other expense allowance arrangement with his employer sec_62 of the code provides that an arrangement will not be treated as a reimbursement or other expense allowance arrangement for purposes of sec_62 if the arrangement does not require the employee to substantiate the expenses covered by the arrangement to the person providing the reimbursement or gives the employee the right to retain any amount in excess of the substantiated expenses covered under the arrangement under sec_1_62-2 of the income_tax regulations a reimbursement or other expense allowance arrangement satisfies the requirements of sec_62 if it meets the three requirements of business connection substantiation and sec_62 of the code was enacted by the family support act of publaw_100_485 through enactment of sec_67 of the code by sec_132 of the tax_reform_act_of_1986 act publaw_99_514 1986_3_cb_30 the congress sharpened the distinction between the tax treatment of unreimbursed and reimbursed employee business_expenses among other changes unreimbursed business_expenses plus other miscellaneous_itemized_deductions generally were made subject_to a two percent floor at the same time the congress decided to retain the above-the-line deduction treatment for reimbursements received by an employee pursuant to a reimbursement arrangement this rationale for allowing the employee an above-the-line deduction to offset true reimbursement amounts does not apply in the case of nonaccountable plans under nonaccountable plans the amount received by the employee from the employer is not determined by the actual amount of expenses_incurred by the employee during the year tl-n-6545-99 returning amounts in excess of expenses set forth in paragraphs d e and f respectively of sec_1_62-2 the three requirements if an arrangement meets the three requirements all amounts paid under the arrangement are treated as paid under an accountable_plan sec_1 c i under sec_1_62-2 amounts treated as paid under an accountable_plan are excluded from the employee’s gross_income are not reported as wages or other compensation on the employee’s form_w-2 and are exempt from the withholding and payment of employment_taxes see sec_31 a - b -2 and a -4 of the employment_tax regulations and sec_1_6041-3 of the income_tax regulations on the other hand sec_1_62-2 of the income_tax regulations provides that if an arrangement does not satisfy one or more of the three requirements all amounts paid under the arrangement are treated as paid under a nonaccountable_plan amounts treated as paid under a nonaccountable_plan are included in the employee’s gross_income for the taxable_year must be reported as wages or other compensation to the employee on form_w-2 and are subject_to_withholding and payment of employment_taxes see sec_1_62-2 of the income_tax regulations and sec_31_3121_a_-3 sec_31_3306_b_-2 and sec_31_3401_a_-4 of the employment_tax regulations an arrangement meets the business connection requirement of sec_1 d of the income_tax regulations if it provides advances allowances including per_diem allowances allowances only for meals and incidental_expenses and mileage allowances or reimbursements for business_expenses that are allowable as deductions by part vi sec_161 and the following subchapter_b chapter of the code and that are paid_or_incurred by the employee in_connection_with_the_performance_of_services as an employee sec_1_62-2 provides that the business connection requirement will not be satisfied if the payor arranges to pay an amount to an employee regardless of whether the employee incurs or is reasonably expected to incur business_expenses described in paragraphs d or d sec_1_62-2 of the income_tax regulations provides that the substantiation requirement is met if the arrangement requires each business_expense to be substantiated to the payor the employer its agent or a third party within a reasonable period of time an arrangement that reimburses business_expenses governed by sec_274 of the code meets this requirement if the information submitted to the payor sufficiently substantiates the requisite elements of each expenditure or use for example when substantiating expenses for travel away from home sec_1_274-5t of the temporary income_tax regulations tl-n-6545-99 requires that information sufficiently substantiating the amount time place and business_purpose of the expense must be submitted as for the third requirement that amounts in excess of expenses must be returned to the payor the general_rule of sec_1_62-2 of the income_tax regulations provides that this requirement is met if the arrangement requires the employee to return to the payor within a reasonable period of time any amount_paid under the arrangement in excess of the expenses substantiated sec_1_62-2 provides that if a payor’s reimbursement or other expense allowance arrangement evidences a pattern of abuse of the rules of sec_62 and the regulation sections all payments made under the arrangement will be treated as made under a nonaccountable_plan based on the facts presented we conclude that the taxpayer’s arrangement failed the business connection the substantiation and the return of excess payments requirements for an accountable_plan first taxpayer’s arrangement failed to meet the business connection requirement of an accountable_plan that payments must be for business_expenses that are allowable as deductions by part vi sec_161 and the following subchapter_b chapter of the code and that are paid_or_incurred by the employee in_connection_with_the_performance_of_services as an employee of the employer sec_1_62-2 if an employer pays an amount to the employee as a business_expense regardless of whether the employee incurs or is reasonably expected to incur the business_expense the payment does not meet the business connection requirement sec_1 d i in this case taxpayer’s reimbursed its drivers under its arrangement regardless of actual mileage or vehicle rental expenses_incurred second taxpayer’s arrangement failed to meet the substantiation requirement of sec_1_62-2 of the income_tax regulations in order to meet the substantiation requirement the drivers must submit to the taxpayer information sufficient to substantiate the amount time use and business_purpose of the expense in the present case no specific mileage records were kept by the drivers nor were mileage records provided to the taxpayer by the drivers prior to the drivers receiving compensation additionally no records as to the specific rental value of the vehicles used by the drivers were kept taxpayer simply reimbursed expenses of each driver on the basis of a percentage of that driver’s commissions which in turn were based upon the tag rates of packages delivered by that driver the tag rates were based upon a number of factors including rough mileage estimates set rates weight of packages and level of priority of the delivery it was also possible tl-n-6545-99 for a driver to combine trips so that the driver would then be reimbursed based on two tag rates even though neither actual mileage nor mileage expenses doubled and even though neither the rental value of the driver’s vehicle nor vehicle rental expenses doubled accordingly the reimbursement payments made by the taxpayer were not based upon substantiated actual mileage or vehicle rental expenses and the substantiation requirement of an accountable_plan was not met taxpayer’s reimbursements were solely based on commissions and tag rates which were only partially based on actual mileage third taxpayer’s arrangement failed to meet the return of excess payments requirement of sec_1_62-2 of the income_tax regulations the payments made under the arrangement bore no direct relationship to any mileage or rental expenses additionally since the drivers were not required to substantiate their expenses it was not possible to determine whether the reimbursement payments made were higher or lower than the expenses_incurred finally we conclude that taxpayer’s plan is abusive under sec_1_62-2 of the income_tax regulations and therefore all payments made under the arrangement will be treated as made under a nonacccountable plan sec_1 k states that if the reimbursement arrangement evidences a pattern of abuse of the rules of sec_62 then all payments made under the arrangement will be treated as made under a nonaccountable_plan taxpayer’s reimbursement payments were not based solely on actual miles driven or mileage expenses_incurred taxpayer’s reimbursement payments were also not based at all on the rental value of drivers’ vehicles nor vehicle rental expenses_incurred rather the payments were based on other factors such as additional charges for rush deliveries and the weight of packages we find this arrangement to be an abuse of sec_62 revrul_68_624 employers typically rely on revrul_68_624 1968_2_cb_424 as authority for designating a portion of an employee’s compensation as a rental payment and excluding that amount from wages the question raised in revrul_68_624 is what percentage of the total amount_paid by a corporation for_the_use_of a truck and the services of a driver is allocatable as wages of the driver for fica purposes the facts specify that the corporation hires a truck and driver to haul stone from its quarry to its river loading dock at a fixed amount per load and allocates one-third of the amount_paid the employee as wages and two-thirds as payment for_the_use_of the truck the ruling holds that an allocation of the amount_paid to an individual when the payment is for both personal services and the use of equipment must be governed by the facts in each case if the contract of employment does not specify tl-n-6545-99 a reasonable division of the total amount_paid between wages and equipment a proper allocation may be arrived at by reference to the prevailing wage scale in a particular locality for similar services in operating the same class of equipment or the fair rental value of similar equipment although revrul_68_624 has not been obsoleted we believe it should not be relied upon to exclude rental payments for equipment from wages the analysis in revrul_68_624 is incomplete under current law because it does not consider whether the rental payments are paid under an accountable_plan under current law the rental payments can be excluded from wages only if they are paid under an accountable_plan an employment contract that merely allocates compensation between wages and rentals will not satisfy the requirements of sec_62 to exclude employee reimbursements or other expense allowance payments from wages an employer must establish an accountable_plan case law in 85_fsupp2d_962 n d cal the court found that the plaintiff’s expense reimbursement arrangement with its employees was not an accountable_plan within the meaning of sec_62 of the code because it did not meet the business connection requirement under its arrangement the plaintiff shotgun delivery inc shotgun reimbursed its drivers for expenses_incurred in using the drivers’ own vehicles regardless of actual miles driven or expenses_incurred shotgun charged its customers based on distance time required for delivery waiting time and weight the total amount a customer was charged for any one job was called the tag rate on certain deliveries shotgun would double-up in that if there were several requests for pick-up and delivery in the same cities then shotgun would charge each customer for the full distance between the pick-up and delivery locations while only being required to use a single driver to make the one trip shotgun would also charge an additional_amount for overweight items or rush deliveries shotgun’s drivers were paid via two separate checks the first check was a wage check for hours worked the second check was considered reimbursement of expenses and wa sec_40 of the tag rate less the wage check shotgun did not withhold income_tax or employment_taxes for the second check the court agreed that the plaintiff’s reimbursement program did not meet the business connection requirement because shotgun’s reimbursement arrangement reimbursed its drivers regardless of actual mileage driven or expenses_incurred on this basis the court determined that shotgun’s reimbursement arrangement was not a valid accountable_plan under sec_62 tl-n-6545-99 in this case under the analysis set out in shotgun taxpayer’s reimbursement program failed to meet the business connection requirement taxpayer’s reimbursement payments to each driver were equal to of the commission paid to that driver for the deliveries that the driver made the commission paid to each driver was a percentage of the tag rate charged to the client the commission rate paid to the drivers varied from driver to driver dependent upon the agreement that they reached with the taxpayer generally the commission was of the tag rate charged to the client however neither the commissions commission rates nor the tag rates were based solely upon or directly correlate with mileage or rental expenses taxpayer’s drivers like the drivers in shotgun delivery could double-up on deliveries with no correlating reduction in the amount of reimbursed expenses received by the drivers for these deliveries under its arrangement taxpayer reimbursed its drivers for the expenses_incurred by its drivers regardless of actual miles driven by the drivers mileage expenses_incurred by the drivers rental value of drivers’ vehicles or vehicle rental expenses_incurred under these facts and pursuant to the decision in shotgun delivery taxpayer’s reimbursement arrangement did not meet the business connection requirement of an accountable_plan another case trans-box systems inc v united_states aftr2d ria n d cal aff’d without published opinion aftr2d ria 9th cir date involved the issue of whether a reimbursement arrangement utilized by a courier service qualified as an accountable_plan for purposes of sec_62 in trans-box the district_court for the northern district of california found that plaintiff trans-box systems inc trans-box failed to meet the substantiation and return of excess payments requirements for an accountable_plan trans-box hired drivers to pick up and deliver documents and packages overnight some of the drivers used their personal vehicles owner-operators all of the owner- operators signed a standard lease with trans-box and were given a runsheet which set a fixed time for completion of standard routes the drivers were not required to maintain expense reports but simply requested compensation if a route took more time than that set out in the runsheet trans-box paid the owner-operators a fixed wage of dollar_figure per hour of which trans-box paid as taxable wages and the remaining was paid as vehicle expenses trans-box argued that the vehicle expenses were paid pursuant to an accountable_plan the court found that trans-box failed to meet the substantiation requirement for an accountable_plan because the drivers were not required to substantiate their expenses and even though the drivers recorded their mileage for each route trans-box paid its drivers a fixed wage which bore no relation to the mileage tl-n-6545-99 recorded the court also found that trans-box failed to meet the return of excess payments requirement for an accountable_plan because the payments bore no relationship to the expenses reimbursed and because it was impossible for trans- box to tell whether the fixed sums that trans-box paid were higher or lower than the expenses_incurred in this case using the analysis set out in trans-box taxpayer’s reimbursement arrangement failed to meet the substantiation and the return of excess payments requirements taxpayer based its payments upon factors other than the expenses being reimbursed and thus its payments did not correlate to these expenses the payments were based upon commissions and tag rates which bore little relation to the expenses being reimbursed additionally taxpayer’s drivers were not required to substantiate their expenses thus it is not possible to determine the extent that the reimbursement payments made by the taxpayer equaled the expenses_incurred under these facts and pursuant to the decision in trans-box taxpayer’s reimbursement arrangement did not meet the substantiation and the return of excess payments requirements for an accountable_plan case development hazards and other considerations tl-n-6545-99 based on our analysis we are of the opinion that taxpayer’s plan does not constitute an accountable_plan the plan does not meet the business connection substantiation or the return of excess payments requirements of accountable plans under sec_62 in addition we believe that the taxpayer’s arrangement evidences a pattern of abuse of the rules of sec_62 and sec_1_62-2 of the income_tax regulations therefore all amounts paid under the arrangement are subject_to_withholding and payment of employment_taxes we also note that whether taxpayer’s reimbursement arrangement qualifies as an accountable_plan under sec_62 may involve issues of fact that fall within a jury’s purview the eleventh circuit recently decided in 234_f3d_1340 11th cir date that if a taxpayer produces sufficient evidence to show a genuine dispute over the reasonableness of its decision that expense reimbursements were paid under an accountable per_diem_allowance arrangement that the issue of whether the reimbursement arrangement qualifies under sec_62 is a factual determination that comes within a jury’s purview if you have any further questions please call suzanne tank at fts by michael a swim chief employment_tax branch1 office of division counsel associate chief_counsel tax exempt and government entities
